DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Election/Restriction
Pursuant to the elections without traverse on January 19, 2021 and May 12, 2021, claims 7, 9, 10, 11, and 17-21 are withdrawn from consideration.

Claim Objections
Claim 12 recites “cell,is”, which appears to be in error. The examiner assumes this should be “cell is”.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 3 recites that “a carbon content ratio of the anti-oxidation layer is in a range of 25 atomic percent to 75 atomic percent.” A ratio is a proportion of one quantity to another. For example, “the ratio of the height of the average man to the height of the average woman” defines two quantities that can be compared through a ratio. The recitation of “a carbon content ratio of the anti-oxidation layer” only identifies one quantity and thus does not provide a ratio that can be calculated.
Claim 3 has not been rejected over the prior art because, in light of the 35 U.S.C. 112 rejections supra, there is sufficient uncertainty that it would not be proper to reject the claims on the basis of prior art.  As stated in In re Steele, 305 F.2d 859, 134 USPQ 292 (CCPA 1962), a rejection under 35 U.S.C. 103 should not be based on considerable speculation about the meaning of terms employed in a claim or assumptions that must be made as to the scope of the claims.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 5, and 6 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Rocklein, US 2015/0179706.
Claim 1: Rocklein discloses
a plurality of lower electrodes (332) disposed on a substrate; 
a plurality of variable resistors (338) disposed on the plurality of lower electrodes; 
a plurality of upper electrodes (336 or 340) disposed on the plurality of variable resistors; 
an interlayer insulating layer (348) filling a space in the plurality of variable resistors; 
and an anti-oxidation layer (344) disposed between the plurality of variable resistors and the interlayer insulating layer, the anti-oxidation layer covering side surfaces of the plurality of variable resistors, 
wherein the anti-oxidation layer covers a lower surface of the interlayer insulating layer and comprises silicon and/or carbon (AlSiOC, [0031]).
Claim 2: Rocklein discloses a capping layer (346) disposed between the interlayer insulating layer and the anti-oxidation layer. 
Claim 5: Rocklein discloses a selection pattern (334) and an intermediate electrode which are sequentially stacked between the plurality of lower electrodes and the plurality of variable resistors, wherein each of the plurality of variable resistors comprises a variable resistance pattern comprising a chalcogenide material ([0028]). 
Claim 6: the selection pattern comprising an ovonic threshold switch material of the chalcogenide series ([0014], [0028]).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Rocklein in view of Boniardi, US 2014/0353568.
Claim 12: Rocklein discloses
a plurality of word lines disposed on a substrate, each of the plurality of word lines extending primarily in a first direction; a plurality of bit lines disposed on the substrate, each of the plurality of bit lines extending primarily in a second direction intersecting the first direction; (“a PCM device 300a is depicted subsequent to forming an array of PCM elements 316a, 316b, 316c on an underlying layer such as, for example, wordline (WL) layer 330. The PCM elements 316a, 316b, 316c may be formed on other suitable underlying layers in other embodiments such as, for example, a bitline layer.” [0027]. 
It is always the case that the word and bit lines are in different, intersecting directions. Rocklein does not illustrate the word and bit lines, but see e.g. the word and bit lines (row and column lines 20 and 22) of Boniardi, FIG. 1. This would have been the case in Rocklein as well, as the intersection of word and bit lines is where memory elements are located and how they are accessed. 
a plurality of memory cells (316) at least one of which comprises a variable resistor (334), wherein the at least one memory cell, is disposed at an intersection between the word lines and the bit lines (inherent); 
an interlayer insulating layer (348) which fills a space between the plurality of memory cells; 
an anti-oxidation layer (344) covering side surfaces of the memory cells; 
and a capping layer (346) disposed on the anti-oxidation layer, wherein the anti-oxidation layer and the capping layer cover a lower surface of the interlayer insulating layer (FIG. 3), and wherein the anti-oxidation layer comprises silicon and/or carbon (AlSiOC, [0031]).
Claim 14: the anti-oxidation layer covers at least a portion of an upper surface of the substrate. (FIG. 3)
Claim 15: the anti-oxidation layer covers at least a portion of an upper surface of each of the plurality of word lines (FIG. 3).
Claim 16: Rocklein does not disclose that the anti-oxidation layer covers at least a portion of a side surface of each of the plurality of bit lines. The bit lines of Rocklein as mentioned, but their structure is not disclosed. However, this was a known configuration in the art. See Boniardi FIG. 3B, sidewall layers 74 on column line 20. It would have been obvious to have had the anti-oxidation layer as a known way to structure in the bit lines in the device. (Row and column lines are a known alternative terminology to bit and word lines. To a large extent which lines are called word lines and which are called bit lines is arbitrary, and they have the same structure, so they are considered interchangeable here – that is, each device needs one set of bit lines and one set of word lines, but which is which of not of significance.)


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Rocklein.
Claim 8: Rocklein does not disclose the thickness of layer 344. However, changes in dimensions are not typically a source of patentable distinction absent unexpected results. MPEP 2144.04(IV).

Claims 4 is rejected under 35 U.S.C. 103 as being unpatentable over Rocklein in view of Suguro, US 2014/0284540. Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Rocklein in view of Boniardi and Suguro. Rocklein discloses first conductive (word) lines (330) disposed below the plurality of lower electrodes. Rocklein does not disclose how the structure looks from different angles. For example, it is not disclosed how the device looks in the cross section that is perpendicular to that of FIG. 3, that is, where the cross section crosses the word lines 330, rather than running along one. However, see Suguro, FIG. 3, which discloses an insulating pattern (31) disposed between the word lines (BL). This would . 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER BRADFORD whose telephone number is (571)270-1596.  The examiner can normally be reached on 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PETER BRADFORD/Primary Examiner, Art Unit 2897